DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0065810 A1 to Honea et al., “Honea”, in view of U.S. Patent Application Publication Number 2020/0111779 A1 to Machida et al., “Machida”.
Regarding claim 19, Honea discloses a semiconductor device (e.g. Figure 7), comprising:
a first nitride semiconductor layer (GaN buffer 24, ¶ [0031]);
a second nitride semiconductor layer (AlxGaN layer 23, ¶ [0031]) on the first nitride semiconductor layer and having a first region (e.g. left side), a second region (e.g. right side), a third region (e.g. region under shared drain 28) between the first region and the second region, and a bandgap greater than that of the first nitride semiconductor layer (AlGaN inherently has a higher bandgap than GaN);
a first gate electrode (26 “G” on left side) in the first region and extending (at least partially) in a first direction that is parallel to a substrate surface of the substrate (i.e. into and out of the page);
a first source electrode (27 “S” on far left) in the first region and extending (at least partially) in the first direction;
a second gate electrode (26 “G” on right side) in the second region and extending (at least partially) in the first direction;
a second source electrode (27 “S” on far right) in the second region and extending in the first direction;
a drain electrode (28, ¶ [0031]).
Honea fails to clearly teach wherein the drain electrode (shared drain 28) is electrically connected to a first wiring and a second wiring, the first wiring directly contacting the second nitride semiconductor layer in the first region, the second wiring directly contacting the second nitride semiconductor layer in the second region; and an insulation material in the third region.
Machida teaches a first wiring (e.g. 23) and a second wiring (e.g. 21), the first wiring (23) directly contacting a second nitride semiconductor layer (12, or 17 since Machida teaches layer 12 may be omitted ¶ [0022]) in a first region (200), the second wiring (21) directly contacting the second nitride semiconductor layer (12, or 17 since Machida teaches layer 12 may be omitted ¶ [0022]) in a second region (100), and an insulation material (19, ¶ [0025]) in a third region.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Honea with the wiring structure (19,21,23) as taught by Machida in order to be able to selectively turn on one of the switching devices while keeping the other turned off, preventing misoperation or oscillation (Machida Abstract, ¶ [0008],[0012]).

Regarding claim 20, Honea in view of Machida yields the semiconductor device according to claim 19, and Machida further teaches wherein the insulation material (19) extends into (extending through includes extending into) the second nitride semiconductor layer (12/17) towards the first nitride semiconductor layer (16).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Although prior art e.g. Honea or Machida teach nitride semiconductor devices with first and second gate electrodes and a drain electrode between as discussed above, prior art fails to reasonably teach or suggest together a first wiring portion contacting the second nitride semiconductor layer, a second wiring portion contacting the second nitride semiconductor layer, the second wiring portion spaced from the first wiring portion in the second direction, an element isolation area extending in the first direction into the second nitride semiconductor layer from a region between the first wiring portion and the second wiring portion in the second direction, and a third wiring portion above the first wiring portion, the second wiring portion, and the element isolation area in the first direction and electrically connected to the first wiring portion and the second wiring portion; and an insulating material between the element isolation area and the third wiring portion in the first direction, together with all of the other limitations of claim 1 as claimed.  Claims 2-14 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
	Additionally, prior art fails to reasonably teach or suggest a first wiring portion on the second nitride semiconductor layer and extending in the first direction, a second wiring portion on the second nitride semiconductor layer, between the second gate electrode and the first wiring portion in the second direction, and extending in the first direction, a plurality of element isolation areas in the second nitride semiconductor layer under a region that is between the first wiring portion and the second wiring portion in the second direction, the element isolation areas being separated from each other in the first direction by portions of the second nitride semiconductor layer, a plurality of third wiring portions on the second nitride semiconductor layer on the portions of the second nitride semiconductor layer between the element isolation areas in the first direction and electrically connecting the first wiring portion and the second wiring portion to each other, and a fourth wiring portion above the first wiring portion, the second wiring portion, the element isolation areas, and the third wiring portions in a third direction orthogonal to the surface of the substrate; and an insulation material between the element isolation areas and the fourth wiring portion in the third direction, together with the other limitations of claim 15 as claimed.  Claims 16-18 are allowable in virtue of depending upon and including all of the limitations of allowable claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891